Citation Nr: 0335317	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  99-10 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

1.  Entitlement to service connection for chronic bronchitis.

2.  Entitlement to service connection for the residuals of 
cold injury, to include paresthesia of both legs and feet, 
and arthritis of both feet, legs, ankles, and knees.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active duty service from January 1957 to 
December 1958. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from May and December 1998 rating decisions from the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
and St. Louis, Missouri, Regional Offices (ROs).  The case 
has been transferred to the Board from the New Orleans, 
Louisiana, RO.  In a November 2000 decision, the Board 
reopened the claim of service connection for bronchitis.  The 
Board remanded the issues of service connection for 
bronchitis and for residuals of cold injury, to include 
paresthesia of both legs and feet, and arthritis of both 
feet, legs, ankles, and knees, to the RO for further 
development.  

In a February 2003 rating decision, service connection for 
sinusitis was denied.  The veteran submitted a notice of 
disagreement and a statement of the case was thereafter 
issued in March 2003.  The veteran has not perfected his 
appeal.  


REMAND

In this case, the most recent supplemental statement of the 
case addressing the issues on appeal is dated in July 2002.  
Thereafter, pertinent VA treatment and hospitalization 
records were received.  Although some of these records 
predated the recent supplemental statement of the case, 
others are dated afterwards and the records in sum are dated 
through January 2003.  This evidence was not reviewed by the 
agency of original jurisdiction.  The agency of original 
jurisdiction should review this evidence prior to appellate 
review.  

In his VA treatment records, the veteran indicated that he is 
in receipt of Social Security Administration (SSA) benefits.  
Records from SSA have not been obtained.  Those records 
should therefore be requested and associated with the claims 
file.  

The Board notes that there has been a significant change in 
the law during the pendency of this appeal with the enactment 
of the Veterans Claims Assistance Act (VCAA).  First, VA has 
a duty to notify the veteran and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103.  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A.  

In this case, the veteran was notified of VCAA in a December 
2000 VCAA letter.  In the review of the claim, the agency of 
original jurisdiction must continue to comply with VCAA.  

Accordingly, this matter is REMANDED for the following 
action:

1.  The veteran is informed that if there 
is evidence supporting the issue on 
appeal, he must submit that evidence to 
VA.

2.  The RO should contact the Social 
Security Administration and request all 
pertinent documentation pertaining to any 
claim of Social Security by the veteran 
including any medical records that Social 
Security has regarding the veteran.  
These records should be associated with 
the claims file.

3.  If upon completion of the requested 
actions, the claim remains denied, the 
case should be returned after compliance 
with requisite appellate procedures to 
include a supplemental statement of the 
case which addresses all evidence since 
the July 2002 supplemental statement of 
the case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


